COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Cause number:             01-15-00393-CR
Style:                    Christopher Ernest Braughton v. The State of Texas
Date motion filed*:       August 31, 2015
Type of motions:          Defendant-Appellant’s Motion to Withdraw as Counsel
Parties filing motions: Appellant’s Appointed Counsel Robert L. Sirianni, Jr.
Document to be filed:     N/A

Is appeal accelerated?       No.

Ordered that motion is:

          Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant’s appointed counsel’s motion to withdraw as counsel is granted because it
          complies with Rule 6.5(d) and this Court already granted new counsel Niles Illich’s
          motion to substitute on August 27, 2015. See TEX. R. APP. P. 6.5(b), (d). Accordingly,
          the Clerk of this Court is directed to remove Robert L. Sirianni, Jr. as attorney for
          appellant.

Judge’s signature: _/s/ Evelyn V. Keyes
                   

Date: September 10, 2015




November 7, 2008 Revision